DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/827,041 filed on March 17, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 and 6-15 are still pending, with claims 1-2, 6 and 9-15 being currently amended. Claims 4-5 and 16-20 are cancelled. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claims 1-2, 6, 9 and 11 are accepted. The 112(b) rejections of claims 1-2, 6 and 11 are therefore withdrawn.
Applicant has cancelled claims 4-5 and 16-20. The 112(b) rejections of claims 16-20 are therefore moot.
II. Claim Objections
Applicant’s amendments to claims 1 and 12-15 are accepted. Claims 4 and 16 are cancelled. The objections to claims 1 and 12-16 are therefore withdrawn.
III. Double Patenting Rejections
The double patenting rejections of claims XXX still apply and are updated below.
Due to the Terminal Disclaimer over co-pending application 17/360,623 which was filed and approved on March 17, 2022, the double patenting rejections no longer apply and are therefore withdrawn.

Allowable Subject Matter
Claims 1-3 and 6-15 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein the mechanical shutter is further configured to send the mechanical shutter activation signal by a wired line and via the switching unit to the charger connected, wherein, the switching unit is further comprising a second layer matrix switch Sn for connecting the mechanical shutter and a charger, wherein the second layer matrix switch Sm is comprising the matrix switch elements Sm(i,j) configured to operate in the same 5Docket No. 537566USPreliminary Amendment configuration as of the matrix switch Sp(i,j), driven by the same control signal as for the matrix switch Sp, the EV charging outlet of one of the plurality of n interface ports is comprising a M- port of the EV charging outlet, wherein the M-port is configured to link the mechanical shutter activation signal to one of the plurality of n output ports of the second layer matrix switch SN, in a connection consistent with the matrix switch Sp, the terminal of one of the plurality of m chargers further comprises a M-port of the terminal, wherein the M-port is configured to link the mechanical shutter activation signal from one of the plurality of m input ports of the second layer matrix switch SM to the charger, in a connection consistent with the matrix switch SP” in combination with all the other elements recited in claim 1.
Claims 2-3 and 6-9, being dependent on claim 1, are allowable for the same reasons as claim 1. 

With respect to claim 11, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “clustering the historical vehicle arrival data by two type of days, the two type of days classified by factors of weekday, weekend/ holiday, and what month of year; fitting distributions for clustered historical data for each of 24 (12 x 2 ) days; generating virtual scenarios for future vehicle arrival rates and the durations for each of 24 days” in combination with all the other elements recited in claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859